Citation Nr: 1417460	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for restless leg syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1979.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Offices.  The RO in New Orleans, Louisiana certified these claims to the Board for appellate review.  

The Veteran testified in support of these claims during a video-conference hearing held before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing testimony is in the Veteran's electronic file (Virtual VA).  

These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay that will result from remanding, rather than deciding these claims, but additional development is necessary to ensure the record is complete.  

A review of the Veteran's physical claims file, Virtual VA and VBMS, reflects that there is pertinent evidence that has not yet been secured in support of these claims.  The Veteran's record presently includes VA treatment records dated since 1999, but during his hearing, the Veteran identified outstanding VA evidence dated prior to 1999.  This evidence includes records of the Veteran's mental health and bilateral leg treatment at the VA Medical Center in New Orleans, Louisiana since 1995 and records of a VA hospitalization (PTSD treatment program) in 1996 or 1997.  See hearing transcript at 7-11.

In addition, with regard to both claims, a medical opinion is necessary to determine whether the claimed disorders are related to the Veteran's active service.  Post-service treatment records confirm diagnoses of the claimed disorders.  The Veteran asserts his PTSD developed secondary to in-service stressors.  He also states that his restless leg syndrome initially manifested during service while he was stationed at Camp Lejeune.  It has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  

In his capacity as a Diary Clerk, which required recording all daily unit activities and operations and preserving the service record book (SRB), the Veteran states that he became privy to unpleasant information involving Marines who were killed during Vietnam (prior to his entrance into the service), hurt in service or during combat or training exercises, or experienced warfare trauma, information that weighed heavily on his mind.  Service personnel records confirm that he served in this capacity.

Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include records of his treatment at the VA Medical Center in New Orleans, Louisiana, dated from 1995 to 1999 and from 2012 forward; and records of his 1996 or 1997 treatment in a PTSD program at a VA hospital.  

2.  Obtain information from the Veteran about his time spent at Camp Lejeune, including his housing location, how much time he spent on and off base, and his work duty location(s).  Determine how long the Veteran served at Camp Lejeune and whether he lived on or off base.
 
3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  Provide the examiner with the claims file and a copy of this remand for review and ask him to take the actions requested below.  

(a) Identify all current psychiatric disorders found to be present, to include any PTSD.

(b) Summarize all of the Veteran's alleged in-service stressors, including being privy to unpleasant information as a Unit Diary Clerk and hearing plane crashes at an airstrip located near his barracks in Japan in the summer of 1978.   

(c) Offer an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include the stressors described by the Veteran and/or exposure to contaminated water at Camp Lejeune.

(d) Provide a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA neurological examination.  Provide the examiner with the claims file and a copy of this remand for review and ask him to take the actions requested below.  

(a) Acknowledging the Veteran's report of bilateral leg symptomatology since service (see hearing transcript on Virtual VA).

(b) Offer an opinion as to whether it is at least as likely as not (50% or greater probability) that any current restless leg syndrome had its clinical onset during active service or is related to any incident of service, to include exposure to contaminated water at Camp Lejeune.

(c) Provide a complete rationale for all opinions expressed.

5.  Next, review the reports to ensure they comply with the directives of this remand.  If either report is deficient in any manner, return it to the examiner for correction. 

6.  Finally, readjudicate the Veteran's claims.  If either benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

